Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of David                 Appeal from the 307th District Court of
 Burrows and Lyndsi Arnold and In the                   Gregg County, Texas (Tr. Ct. No. 2016-
 Interest of J.C.B., a Child                            1997-DR).         Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 No. 06-17-00009-CV                                     Morriss and Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JANUARY 25, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk